Citation Nr: 1134616	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a lumbosacral strain with L4 degenerative disc disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated in August 2006, the Veteran indicated that he wished to testify at a personal hearing before a Veterans Law Judge at the RO.  The requested hearing was subsequently scheduled, and he was notified of the date and time of this hearing in an August 2008 letter from the RO.  However, he failed to report for the hearing.  As he has since not asked for a new hearing, the Board finds that the hearing request has been withdrawn. See 38 C.F.R. § 20.702(d) (2010).

In an August 2009 decision, the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for a lumbosacral strain with L4 degenerative disc disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated May 10, 2011, the Court vacated the Board's August 2009 decision and remanded the case.  The case has been returned to the Board for compliance with the directives contained in the May 2011 Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court remanded the Veteran's claim via a May 2011 decision. The Court in essence indicated that the Board failed to provide an adequate statement of reasons or bases for its determination that it satisfied its duty to assist in providing an adequate medical opinion.  Specifically, the Court referenced VA examinations which were provided to the Veteran for his service-connected lumbar spine disability in June 2007 and March 2008.  The Court noted the VA examiners' report indicating that an opinion could not be rendered with respect to functional limitation during flare-ups because they lacked objective evidence to make such a determination and thus that it would be "speculation" or "conjecture" to opine how a flare-up would affect function.  The Court noted that the examiners could have referred back to earlier medical records and to the Veteran's lay statements to determine the severity of the flare-ups.  Further, the Board failed to explain why such a determination would be impermissibly speculative and none is apparent from its review of the evidence.  A remand was therefore warranted for further development.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In general, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, the Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As discussed above, the Veteran was afforded VA examinations for his service-connected lumbar spine disability in June 2007 and March 2008.  With respect to functional limitation during flare-ups, the VA examiners were unable to render an opinion without resorting to speculation because they lacked objective evidence to make such a determination.  In light of the foregoing as well as the Court's May 2011 Memorandum Decision, the Board finds that a remand is required to provide the Veteran with a new VA examination to obtain this information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA orthopedic examination for his service-connected lumbosacral strain with L4 degenerative disc disease.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the lumbar spine disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups.

The examiner should also describe the effects, if any, that the Veteran's service-connected lumbar spine disability has on his ability to work to include whether such disabilities render him unemployable.  
 
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

2. Thereafter, the RO should readjudicate the claim.  Such readjudication should take into account any lost motion caused by pain.  DeLuca, supra.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


